DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 20 April 2021. The present application claims 44-59, submitted on 20 April 2021 are pending.  Applicants' cancelation of claims 1-43, 60 and 61 indicated on 20 April 2021 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Kingdom of Spain on 02 November 2018. It is noted, however, that applicant has not filed a certified copy of the ESP201831060 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44, 45, 51, 52 & 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi (U.S. Pub. No. 2019/0185187).
Regarding claim 44, Gandhi discloses a method of filling pharmaceutical container(s) (201) with at least one pharmaceutical solid (see Paragraph 0045), the method comprising the steps of providing at least one pharmaceutical container (201) with respective interior surface(s) (see Figure 3); providing at least one pharmaceutical solid (220); loading said at least one pharmaceutical solid (220) into said at least one pharmaceutical container (see Paragraph 0045); and at least before said loading, ionizing said at least one pharmaceutical container (see Paragraph 0064), said at least one pharmaceutical solid (220), or both, to reduce or dissipate electrostatic charge on said at least one pharmaceutical container (201), said at least one pharmaceutical solid, or both (see Paragraph 0064).
Regarding claim 45, Gandhi discloses a method of filling pharmaceutical container(s) (201) with at least one pharmaceutical solid (see Paragraph 0045), the method comprising the steps of providing at least one pharmaceutical container (201) with respective interior surface(s) (see Figure 3); providing at least one pharmaceutical solid (220); directly or indirectly ionizing at least said pharmaceutical container (201) to reduce or dissipate electrostatic charge on said at least one pharmaceutical container (see Paragraph 0064); loading said at least one pharmaceutical solid (220) into said at least one pharmaceutical container (see Paragraph 0045); and optionally, directly or indirectly ionizing said at least one pharmaceutical solid before, during, and/or after said loading (see Paragraph 0064).
Regarding claim 51, Gandhi discloses a system (200) for loading pharmaceutical solid(s) (220) into pharmaceutical container(s) (201), the system comprising plural receptacles (224) adapted to receive and temporarily retain respective pharmaceutical container(s) (see Paragraph 0050); at least one first ionizer (236) adapted to directly or indirectly reduce or dissipate electrostatic charge on interior surface(s) of said pharmaceutical container (see Paragraph 0064); at least one dispenser of pharmaceutical solid(s) (218); at least one weighing cell (222) adapted to gravimetrically weigh said container(s) (201) and said pharmaceutical solid(s) (220) during loading of said solid(s) (220) into said container(s) (see Paragraph 0048); at least one other ionizer adapted to directly or indirectly reduce or dissipate electrostatic charge of said pharmaceutical solid(s) (see Paragraph 0064).
Regarding claim 52, Gandhi discloses comprising a) a sealer (108) for said container(s) (201); b) a reservoir (206) for said container(s) (see Paragraph 0051); c) a reservoir (218) for said pharmaceutical solid(s) (220); d) an ionizer (236) adapted to form an ionized sterile gas stream (see Paragraph 0064); or f) any combination of two or more of the above.
Regarding claim 54, Gandhi discloses comprising a cylinder (receptacle) (224) acting as a support for the container (see Paragraph 0050).

Allowable Subject Matter
Claims 46-50, 53 & 55-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731